Grant, J.
(concurring). I concur in affirming the judgment in this case, for the reason that Act No. 229 of the Public Acts of 1897, as amended by Act No. 128, Pub. Acts 1901, and by Act No. 236, Pub. Acts 1903, does not apply to the tax deed under which plaintiff claims title. The above-named statutes, providing for a six months’ notice and six months’ limitation of the right of action, were intended in terms to apply to tax titles obtained. through courts of chancery and not deeds obtained under tax proceedings before the law provided for foreclosing tax liens in our chancery courts. The writ of assistance spoken of in the statute belongs only to courts of equity, and is usually the only process for enforcing decrees for the possession of land. Jennison’s Chancery Practice, pp. 160, 206. The act of 1897 was by its terms expressly limited to titles which had been, or should thereafter be, obtained “ in pursuance of any tax sale made after the 29th day of August, 1897.” Prior to Act No. 195, Pub. Acts 1889, which completely changed proceedings to enforce the collection of taxes by sale, the only method by which such title could be tested was by an action of ejectment brought by the tax title owner where the owner is in possession, or by the original owner if the tax title owner had obtained possession, or by the proper suit in equity to quiet title. As to tax titles obtained under these proceedings, those remedies still remain, and are the exclusive remedies. Under those tax titles the owner of the tax title can obtain no writ of assistance, except at the determination of a suit in equity, and no writ of ejectment, except upon judgment in an action at law sustaining the validity of his tax title. The statute of limitations provided by Act No. 128, Pub. Acts 1901, is not a general statute of limitation as to tax title, but applies only to titles obtained under chancery proceedings. This statute of limitations, in the original act of 1897, was held void as not within the purview of the title. Citizens’ Savings Bank of Detroit v. Auditor General, 123 Mich. 511; Act No. 128, Pub. Acts 1901, remedied this defect in the law, and is valid.